



FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE
KIRKLAND'S, INC. AMENEDED AND RESTATED
2002 EQUITY INCENTIVE PLAN




KIRKLAND’S, INC. (the “Company”) has, on October __, 2018 (the “Grant Date”),
granted to ____________ (the “Grantee”) Restricted Share Units with respect to
the number of Shares set forth below in Section 1 (the “Award Agreement”). This
Award is subject to the terms set forth herein, and in all respects is subject
to the terms and provisions of the Kirkland’s, Inc. Amended and Restated 2002
Equity Incentive Plan, which terms and provisions are incorporated herein by
this reference. Unless the context herein requires otherwise, the terms defined
in the Plan will have the same meanings when used in this Award Agreement.
1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
herein, the Company hereby awards to the Grantee _________ Restricted Share
Units (the “Units”). The number of Units subject to this Award is subject to
adjustment in accordance with the Plan.


2.Vesting. _______ of the Units will become vested on the _______ anniversary of
the Grant Date, provided the Grantee has remained continuously in service with
the Company through that date. Thereafter, an additional _____ of the Units will
become vested on the _______ anniversaries of the Grant Date, provided the
Grantee has remained continuously in service with the Company through those
dates. For purposes of this Award Agreement, service with the Company will be
deemed to include service with an Affiliate of the Company, so long as such
entity remains an Affiliate. Except as provided above, upon a cessation of the
Grantee’s service with the Company, any Unit that has not vested on or prior to
the date of such cessation will then be forfeited and the Grantee will have no
further rights with respect thereto.


3.Delivery of Shares.


(a)One Share will be issued in respect of each vested Unit within 15 days
following the applicable vesting date or event.


(b)The Grantee will not have any stockholder rights or privileges, including
voting or dividend rights, with respect to the Shares subject to Units until
such Shares are actually issued and registered in the Grantee’s name (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). Any certificate evidencing Shares
issued hereunder will contain such legends as may be required by the Plan, or as
may be required by or advisable under any applicable law or regulation.


(c)In the event of a Change in Control, the Company reserves the right to
substitute cash or other substitute consideration for the right to receive
Shares hereunder, provided that at the time of that Change in Control, such
substitute consideration has a value (as reasonably determined by the Board)
equal to the then current Fair Market Value of the Shares subject hereto and
provided further that such substitute consideration vests and becomes payable on
the same basis as provided herein with respect to these Units and the Shares
subject hereto (or on such accelerated basis as may then be determined by the
Board, in its discretion).


4.Non-Transferability. Neither the Units nor any right with respect thereto may
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable against the
Company.


5.Tax Treatment and Withholding.


(a)The Grantee has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Award Agreement. The Grantee is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.


(b)It is a condition to the Company’s obligation to issue Shares hereunder that
the Grantee pay to the Company such amount as may be required to satisfy all tax
withholding obligations arising in connection with this Award (or otherwise make
arrangements acceptable to the Company for the satisfaction of such tax
withholding obligations). If the required withholding amount required is not
timely paid or satisfied, the Grantee’s right to receive such Shares will be
permanently forfeited.





--------------------------------------------------------------------------------





The Company, in its discretion, may withhold Shares otherwise issuable hereunder
in satisfaction of the minimum amount required to be withheld in connection with
this Award (based on the Fair Market Value of such Shares on the date of such
withholding).


6.Communications. The Grantee hereby authorizes the Company to deliver
electronically any prospectuses or other documentation related to this Award,
the Plan and any other compensation or benefit plan or arrangement in effect
from time to time. For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail delivery or e-mail notification that
such documentation is available on the Company’s Intranet site. Upon written
request, the Company will provide to the Grantee a paper copy of any document
also delivered to the Grantee electronically. The authorization described in
this paragraph may be revoked by the Grantee at any time by written notice to
the Company.


7.The Plan. The Grantee has received a copy of the Plan, has read the Plan and
is familiar with its terms, and hereby accepts this Award subject to all of the
terms and provisions of the Plan, as amended from time to time. Pursuant to the
Plan, the Board is authorized to interpret the Plan and to adopt such rules and
regulations not inconsistent with the Plan as they deem appropriate. The Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Plan or this
Award Agreement.


8.Entire Agreement. This Award Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof. This Award Agreement may only be amended by a writing
signed by each of the parties hereto.


9.Governing Law. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the laws of the State of Tennessee without regard
to the principles of conflicts-of-laws.


10.Counterparts. This Award Agreement may be signed in two counterparts so that
both the Grantee and the Company may have original signed copies, but such
counterparts constitute one agreement and one grant.


IN WITNESS WHEREOF, the Company’s duly authorized representative and the Grantee
have each executed this Award Agreement on the respective date below indicated.


KIRKLAND’S, INC.
By: ______________________________


Title: _____________________________


Date: _____________________________




GRANTEE:




Signature: _______________________


Address: ________________________


________________________


Date: ___________________________





